DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2 - 3, 8 - 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 - 15 are currently rejected under 35 U.S.C. § 101, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to the interpretation of claims 2 - 3, 8 - 9, 14 - 15, these claims recite “massive delay response system (MDRS) information”. This limitation appears to refer to the Chinese massive delay response system (MDRS) established in China to deal with massive flight delays in 26 busy airports in China since 2014. This interpretation of the MDRS system as a specific Chinese system is supported at par. [0072] of the specification-as-filed which describes MDRS as an existing system: “The MDRS is a system for pre-judging and managing the massive flight delay caused by significant weather and other reasons, and the main content thereof is to predict, by the air traffic flow management (ATFM) department, the degree of the 20 influence of the significant weather on the airspace and a capacity value of the air traffic according to a probability forecast of the significant weather.” Consistent with the specification, information acquired from the “massive delay response system (MDRS)” has been interpreted as information acquired from the Chinese flight delay system of that same name.
With respect to the prior art, several of the features of claims 2 - 3, 8 - 9, 14 - 15, were known in the art as evidenced by the combination of Yi Ding, “Predicting flight delay based on multiple linear regression” in view of Haiyan Chen et al, “A Fuzzy Support Vector Machine with Weighted Margin for Flight Delay Early Warning”, which renders obvious the limitations of parent claims 1, 7, 13. In particular, Yi Ding discloses acquiring flight historical data, wherein the flight historical data comprises take-off amount (e.g., “Field… ActDepTime”) and delay amount (i.e., “we add a field of departure delay subtracting the planned departure time with the actual departure time”; e.g., “X1 is departure delay”) of flights during each of a plurality of time periods at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 5, sec. 6.1. However, Yi Ding does not disclose acquiring massive delay response system (MDRS) information.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims recite “computer readable storage medium,.”  The phrase “computer readable storage medium,” is not defined in the specification.   The specification discloses embodiments of computer readable storage mediums such as, “the foregoing storage medium includes various media that can store program code, such as a ROM, a RAM, a diskette or an optical disk.” (Spec., ¶ [0092] ).  However, the examples of computer readable media provided by the specification do not limit the scope of the phrase “computer readable storage medium,.”  The broadest reasonable interpretation of “computer readable storage medium,” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 - 5, 7, 10 - 11, 13, 16 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Yi Ding, “Predicting flight delay based on multiple linear regression” in view of Haiyan Chen et al, “A Fuzzy Support Vector Machine with Weighted Margin for Flight Delay Early Warning”.
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Yi Ding reference
Yi Ding discloses acquiring flight historical data, wherein the flight historical data comprises take-off amount (e.g., “Field… ActDepTime”) and delay amount (i.e., “we add a field of departure delay subtracting the planned departure time with the actual departure time”; e.g., “X1 is departure delay”) of flights during each of a plurality of time periods at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 5, sec. 6.1.
Yi Ding discloses determining prior knowledge (i.e., parameters of a multiple linear regression model; e.g., “                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            β
                                        
                                        
                                            3
                                        
                                    
                                
                            ”) of each of the plurality of time periods according to the take-off amount (e.g., “Field… ActDepTime”) and the delay amount (e.g., “X1 is departure delay”) of the flights during each of the plurality of time periods (i.e., “Field… TimeSeries”; e.g., “our data set has the following features: Time: From November 3, 2015 to March 5, 2016.”) at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 5, sec. 6.1. See, also, FIG. 1.
Yi Ding discloses constructing a prediction model (i.e., “                                
                                    Y
                                    =
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            β
                                        
                                        
                                            3
                                        
                                    
                                
                            ”) according to the prior knowledge and predicting a flight delay situation according to the prediction model at p. 3, secs. 4.2-4.3: “If the delay time fall into [-                                
                                    ∞
                                    ,
                                    30
                                
                            ], it indicates that there is no delay in the flight. If the delay time fall into [                                
                                    30
                                    ,
                                    +
                                    ∞
                                
                            ], it indicates that the flight delay… [T]he target variable Y  is arrival delay…” See, also, p. 5, sec. 6.2 and FIG. 1. But, Yi Ding does not specify the prediction model is a support-vector-machine (SVM) prediction model. However, this limitation was known in the art as evidenced by the Haiyan Chen reference.
The Haiyan Chen reference
Haiyan Chen discloses determining prior knowledge (e.g., “                                
                                    s
                                    .
                                    t
                                    .
                                     
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∙
                                                    w
                                                
                                            
                                            +
                                            b
                                        
                                    
                                    f
                                    (
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    ≥
                                    1
                                    -
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            ”) of each of the plurality of time periods according to flight historical data of the flights during each of the plurality of time periods at p. 332, sec. 2; and, sec. 3.1: “[F]irst calculate the delay minutes of each fight from the raw records of arrival and departure flights, and label the flight with 1 when it was delay…”
Haiyan Chen discloses constructing a support-vector-machine (SVM) prediction model (e.g., “                                
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            
                                                
                                                    w
                                                    ∙
                                                    w
                                                
                                            
                                            +
                                            C
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        l
                                                    
                                                
                                                
                                                    g
                                                    (
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    )
                                                    
                                                        
                                                            ξ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ”) according to the prior knowledge (e.g., “                                
                                    s
                                    .
                                    t
                                    .
                                     
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∙
                                                    w
                                                
                                            
                                            +
                                            b
                                        
                                    
                                    f
                                    (
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    ≥
                                    1
                                    -
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            ”) and a standard SVM model and predicting a flight delay situation according to the SVM prediction model at p. 332, sec. 2 and FIG. 1. See, also, abstract.
At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a standard SVM model as the flight delay prediction model, as taught by Haiyan Chen, as a substitute for using linear regression as the flight prediction model, as taught by Yi Ding.   This combination is a simple substitution of one known element for another to obtain predictable results.  The prior art contained a method, taught by Yi Ding, which differed from the claimed method by the substitution of prediction models.   SVM, and its functions were known in the art.  One of ordinary skill in the art could have substituted a SVM into the method taught by Yi Ding and the results would have been predictable; to wit, both were known prediction models would predict flight delays based upon substantially the same data.
With regards to claim 4, Yi Ding discloses the flight historical data further comprises flight historical delay time (e.g., “Field…”), planned flight time (e.g., “Field…FlyingTime”), an airline company (e.g., “Airline”), a destination airport (e.g., “Field…ArrAirport”), a departure direction (e.g., “Field…Routing”), a flight model (e.g., “Field…Routing”), a planned take-off time period (e.g., “Field…DepTime”) and a planned take-off date (e.g., “Field…TimeSeries”) at p. 2, sec. 3; see, also, p. 5, sec. 6.1.
With regards to claim 5, Yi Ding discloses selecting first flight historical data as a training set according to the flight historical data at p. 2, sec. 3 and Table 1; see, also, p. 3, sec. 4.3; see, also, p. 4, sec. 5, and p. 5, sec. 6.1.
Yi Ding discloses training the prediction model according to the first flight historical data, and acquiring a trained prediction model at p. 3, secs. 4.2-4.3: “If the delay time fall into [-                                
                                    ∞
                                    ,
                                    30
                                
                            ], it indicates that there is no delay in the flight. If the delay time fall into [                                
                                    30
                                    ,
                                    +
                                    ∞
                                
                            ], it indicates that the flight delay… [T]he target variable Y  is arrival delay…” See, also, p. 5, sec. 6.2 and FIG. 1.
Yi Ding discloses selecting second flight historical data as a test set according to the flight historical data testing the prediction model according to the second flight historical data at FIG. 3 and p. 4, sec. 5: “The system includes the crawler and the predictor. The crawler has two fundamental components. The one fetch the webpages and the other one parse the flight information of webpages… [T]he predictor is responsible for training, predicting and testing and the system architecture is shown in Fig. 3.”; see, also, p. 5, secs. 6.1-6.2. 
Predicting the flight delay situation according to the prediction model that passes the test is implicit in Yi Ding which discloses at FIG. 3 and p. 4, sec. 5; see, also, pp. 5-6, TABLE 3 and secs. 6.1-6.2: “Last, we train our model, experiment result show that our model is better than the Naive-Bayes and C4.5.” One of ordinary skill in the art would infer that Yi Ding’s tested system, which performed better than all other models in testing, should be used to predict flight delays.
Haiyan Chen prediction model comprising a trained SVM prediction model at p. 332, sec. 2 and FIG. 1. See, also, abstract. The motivation for this combination is the same as was previously presented.
With regards to claim 7, the steps performed by the apparatus of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 10, the steps performed by the apparatus of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 11, the steps performed by the apparatus of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
With regards to claim 13, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 16, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 17, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
Claims 6, 12, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Yi Ding, “Predicting flight delay based on multiple linear regression” in view of Haiyan Chen et al, “A Fuzzy Support Vector Machine with Weighted Margin for Flight Delay Early Warning”, in further view of Wang (U.S. PG Pub. No. 2019/0304090).
With regards to claim 6, Yi Ding discloses using a very large amount of flight historical data at p. 5, sec. 6.1: “The original dataset contains information for commercial flights in China. Since the data set is extremely large, we extracted a reasonable subset of the data. This reduces the size of our data set to around 100,000 records.” But, Yi Ding does not disclose performing dimension reduction processing on the data.
Wang discloses performing dimension reduction processing on data at ¶¶ [0069]-[0070]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to perform dimension reduction processing on data, as taught by the Wang reference, when using a very large amount of flight historical data to train a prediction model, as taught by Yi Ding.  The motivation for doing so comes from Wang, which discloses, “This raw feature data represents a very large amount of data (specifically dimension data), which may be inefficient for server 102 to attempt to process in training an SVM model… Even with extensive computing power, this type of increase in the dimensions of a sample data may require an exponentially increased amount of processing time and effort by server 102 in training one or more machine learning models. As a solution to this problem, the dimension reduction method provides greater efficiency allowing server 102 to train and process machine learning models… This, in turn, reduces the size of the data...”  (¶¶ [0069]-[0070]).  Therefore, it would have been obvious to combine Wang with Yi Ding to obtain the invention specified in this claim. 
With regards to claim 12, the steps performed by the apparatus of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 18, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Yi Ding and Haiyan Chen for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668